Title: Alexander McDougall to ?, 14 April 1775
From: McDougall, Alexander
To: UNKNOWN


     
      Dear Sir
      New York, 14 April 1775
     
     This covers a Letter, and accompanies a Budle, to our mutual Friend John Adams Esqr, which I received by Capt Lawrence from London, to be forwarded to him, by a safe Conveyance. I must therefore beg your particular care in Conveying them to him. All the Letters by the late Vessels, which arrived here agree, that the sanguinary measures expressed in the address, of Both Houses to the king were determined to be executed against this distressed and devoted Country. But that they were abhored by the Nation; and that riots and Tumults, were daily expected in London. The certainty of these I imagine, induced Lord North from considerations of personal Danger, to alter his Plan So haistily. There are no Letters received of so late a date as the Prints, which were received by Capt Lawrence, while he lay wind bound in Portsmouth, so that we are yet in the dark, as to the True motives of the motion made and carried by the minister.
     
      I am Dear Sir in Great Haste Your Humble Servant.
      Alexr Mdougall
     
    